DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“when the CAC condensate accumulation does not satisfy a set of one or more thresholds, increase the air/exhaust gas mixture temperature, and when the CAC condensate accumulation satisfies the set of one or more thresholds, decrease an amount of the exhaust gas that is cooled and recirculated by the LPCEGR system until the air/exhaust gas mixture temperature meets the CAC dew point.”

Regarding claim 9, the closest prior art of record fails to disclose or render obvious the combination including:
“determining, by the controller, a condensate accumulation in the CAC, when the CAC condensate accumulation does not satisfy a set of one or more thresholds, increasing, by the controller, the air/exhaust gas mixture temperature, and when the CAC condensate accumulation satisfies the set of one or more thresholds, decreasing, by the controller, an amount of the exhaust gas that is cooled and recirculated by the LPCEGR system until the air/exhaust gas mixture temperature meets the CAC dew point.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0114738 to Hoard et al.
US 2014/0102424 to Robert Norman
US 2009/0050117 to Tai et al.
US 9,879,626 to Mavalanker et al.
US 20140190160 to Styles et al.
US 2014/0102428 to Fulton et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.S/Examiner, Art Unit 3746  

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746